Per Curiam.
Applicant passed the New York State bar exam and has been certified for admission to this Court by the New York State Board of Law Examiners (see 22 NYCRR 520.7 [a]).
After holding a hearing on the application, the Committee on Character and Fitness issued a decision recommending that applicant should be denied admission to practice law. Applicant petitions this Court for an order granting his application for admission notwithstanding the Committee’s decision (see 22 NYCRR 805.1 [m]).
We deny the petition. Our review of the record indicates that the Committee substantially complied with this Court’s procedures (see 22 NYCRR 805.1) and fully and reasonably assessed respondent’s character and fitness before disapproving his application for admission. The character and fitness *878concerns raised by the application include applicant’s criminal record, lengthy delay in satisfying a judgment, and lack of candor on his law school applications. We are not satisfied that applicant presently possesses the character and general fitness requisite for an attorney and counselor-at-law (see Judiciary Law § 90 [1] [a]).
Cardona, P.J., Mercure, Spain, Mugglin and Lahtinen, JJ., concur. Ordered that the petition is denied.